758 So. 2d 1289 (2000)
Victor Mature COLE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D99-1483.
District Court of Appeal of Florida, Third District.
June 14, 2000.
Victor Mature Cole, in proper person.
Robert A. Butterworth, Attorney General, and Roberta G. Mandel, Assistant Attorney General, for appellee.
Before JORGENSON, FLETCHER, and RAMIREZ, JJ.
PER CURIAM.
This is an appeal of the denial of Victor Mature Cole's second motion for post-conviction relief pursuant to Rule 3.850 of the Florida Rules of Criminal Procedure. We reversed the initial summary denial of the motion. After conducting an evidentiary hearing, the trial court again denied relief. We affirm.
Cole argues that the trial court erred in denying his motion for the appointment of counsel. Graham v. State, 372 So. 2d 1363, 1366 (Fla.1979) establishes the criteria for the trial judge's consideration in deciding such a request. After a careful review of the record of the proceedings, we conclude that this was not a complex matter necessitating substantial legal research. Thus, we find no abuse of discretion in the denial of appointed counsel, even after resolving all doubts in favor of Cole. Cole's main complaint, that he had wanted to accept the plea offer conveyed prior to trial, was amply refuted by his two trial attorneys and his silence throughout the trial.
We find no merit in any of the other issues raised in this appeal.
Affirmed.